internal_revenue_service number release date index number -------------------- ------------------------ --------------------------------- in re --------------------------------------------------- ------ -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ ---------------- telephone number -------------------- refer reply to cc psi b04 plr-132403-13 date date legend taxpayer spouse son granddaughter trust year year year year year year dear --------------- -------------------- ---------------------- ----------------- ---------------- ------------------------------------------------------------------------- ---------- ------ ------ ------ ------------------------------------------------------------------------- ------------------------------------------------------------------------- ------ this letter responds to your authorized representative’s letter of date and subsequent correspondence requesting a ruling under sec_2642 of the internal_revenue_code the facts submitted and the representations made are as follows in year taxpayer created trust an irrevocable_trust article iii paragraph of trust provides that the trustee is to notify the trust beneficiaries within seven days of receipt of any property that they have an unrestricted right for a period of days from the date of notification to demand in writing and immediately receive the property contributed to trust the demand right is non- cumulative from year to year and is limited in any one calendar_year to the lesser_of a an amount equal to the maximum annual_gift_tax_exclusion allowable under sec_2503 plr-132403-13 or b the amount the transferor of the property designates as being subject_to demand or in the absence of such designation the amount arrived at by dividing the total amount of the property received in that calendar_year by the total number of beneficiaries having demand rights article iii paragraph provides that the beneficiaries of trust are limited to taxpayer’s son granddaughter and taxpayer’s then living great-grandchildren this paragraph further provides that if any property is added to trust the transferor in the instrument of transfer may specify and designate the beneficiary or beneficiaries who are entitled to demand and receive property transferred to trust article iii paragraph provides that the trustee is to distribute to each great-grandchild net_income from her trust share necessary to provide for that great- grandchild’s care health support maintenance and education any unpaid income is to be added to principal when each great-grandchild attains age the trustee is to terminate that great-grandchild’s trust share and distribute its assets to that great- grandchild if the great-grandchild dies before attaining age the trustee is to distribute the assets of her trust share to that great-grandchild’s estate in year sec_1 and taxpayer made gifts of stock to the separate trust shares established for eight of her great-grandchildren in year sec_3 and taxpayer made gifts of stock to the separate trust shares established for ten of her great-grandchildren it has been represented that taxpayer never made gifts to the separate trust shares established for son and granddaughter and that son and granddaughter never received distributions from trust in year sec_1 through on their timely filed form sec_709 taxpayer and spouse elected under sec_2513 to treat gifts made by either as made one-half by each of them taxpayer and spouse reported the transfers to trust on these forms as direct skips and did not allocate gst_exemption to these transfers once split taxpayer’s reported value of each transfer was below the sec_2503 amount for each year in question it has been represented that taxpayer and spouse did not make gifts to the great-grandchildren receiving gifts in year sec_1 through which exceeded the yearly sec_2503 amount the trust shares for son and granddaughter terminated in year and the trust shares for taxpayer’s great-grandchildren terminated in year it has been represented that upon termination son and granddaughter did not receive any property from trust taxpayer is requesting a ruling that her transfers to trust qualified under sec_2642 plr-132403-13 law and analysis sec_2501 imposes a gift_tax for each calendar_year on the transfer of property by gift during the year by an individual sec_2503 in effect in year provides that in the case of gifts other than gifts of future interests in property made to any person by the donor during the calendar_year the first dollar_figure of such gifts to such person is not for purposes of sec_2503 included in the total_amount_of_gifts made during such year sec_2503 in effect in year sec_2 through provides that in the case of gifts other than gifts of future interests in property made to any person by the donor during the calendar_year the first dollar_figure of such gifts to such person is not for purposes of sec_2503 included in the total_amount_of_gifts made during such year sec_2503 in effect in year sec_2 through provides that in the case of gifts made in a calendar_year after the dollar_figure amount contained in sec_2503 is to be increased by an amount equal to -- a dollar_figure multiplied by b the cost-of-living adjustment determined under sec_1 for such calendar_year by substituting calendar_year for calendar_year in subparagraph b thereof if any amount as adjusted under the preceding sentence is not a multiple of dollar_figure such amount is to be rounded to the next lowest multiple of dollar_figure sec_2513 provides that a gift made by one spouse to any person other than his spouse is considered as made one-half by him and one-half by his spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states and if both spouses have signified under the regulations provided for in sec_2513 their consent sec_2601 imposes a tax on every generation-skipping_transfer gst which is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 defines the term direct_skip as a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 defines the term skip_person as -- a natural_person assigned to a generation which is two or more generations below the generation assignment of the transferor or a_trust -- a if all interests in such trust are held by skip persons or b if -- i there is no person holding an interest in such trust and ii at no time after such transfer may a distribution including distributions on termination be plr-132403-13 made from such trust to a nonskip person sec_2613 defines the term non-skip_person as any person who is not a skip_person sec_2642 provides that in the case of a direct_skip which is a nontaxable_gift the inclusion_ratio is zero sec_2642 provides that sec_2642 does not apply to any transfer to a_trust for the benefit of an individual unless -- a during the life of such individual no portion of the corpus or income of the trust may be distributed to or for the benefit of any person other than such individual and b if the trust does not terminate before the individual dies the assets of such trust will be includible in the gross_estate of such individual sec_2642 provides that the term nontaxable_gift means any transfer of property to the extent such transfer is not treated as a taxable gift by reason of -- a sec_2503 taking into account the application of sec_2513 or b sec_2503 sec_26_2642-1 of the generation-skipping_transfer_tax regulations provides generally that for purposes of chapter a transfer is a nontaxable_gift to the extent the transfer is excluded from taxable_gifts by reason of sec_2503 after application of sec_2513 or sec_2503 however a transfer to a_trust for the benefit of an individual is not a nontaxable_gift for purposes of this section unless -- i trust principal or income may during the individual’s lifetime be distributed only to or for the benefit of the individual and ii the assets of the trust will be includible in the gross_estate of the individual if the individual dies before the trust terminates sec_2652 provides that except as provided in this subsection or sec_2653 the term transferor means the donor in the case of any property subject_to the tax imposed by chapter an individual is treated as transferring any property with respect to which such individual is the transferor sec_2652 provides that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of the gift is treated as made by the spouse of such individual such gift is to be so treated for purposes of the gst tax sec_2654 provides that for purposes of chapter substantially separate and independent shares of different beneficiaries in a_trust are treated as separate trusts sec_26_2654-1 provides that if a single trust consists solely of substantially separate and independent shares for different beneficiaries the share plr-132403-13 attributable to each beneficiary or group of beneficiaries is treated as a separate trust for purposes of chapter sec_26_2654-1 example provides as follows t transfers dollar_figure to a_trust under which income is to be paid in equal shares for years to t’s child c and t’s grandchild gc or their respective estates the trust does not permit distributions of principal during the term of the trust at the end of the 10-year term the trust principal is to be distributed to c and gc in equal shares the shares of c and gc in the trust are separate and independent and therefore are treated as separate trusts the result would not be the same if the trust permitted distributions of principal unless the distributions could only be made from a one-half separate share of the initial trust principal and the distributee’s future rights with respect to the trust are correspondingly reduced t may allocate part of t s gst_exemption under sec_2632 to the share held for the benefit of gc in this case the terms of trust provide for separate trust shares for each beneficiary of trust article iii paragraph provides that during the life of each great- grandchild no portion of the corpus or income of that great-grandchild’s separate trust share can be distributed to or for the benefit of any other person and the assets of that great-grandchild’s trust share are includible in her gross_estate if she dies before her trust share terminates taxpayer made gifts only to the trust shares established for her great-grandchildren taxpayer did not make gifts to the trust shares established for son and granddaughter accordingly based upon the facts submitted and the representations made we conclude that taxpayer’s gifts in year sec_1 through to the separate shares established for each of taxpayer’s great-grandchildren under trust qualified under sec_2642 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-132403-13 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely leslie h finlow leslie h finlow senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes cc
